The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2020 has been entered.
 
Claims 1, 8 and 13 are amended.
Claims 1-17 are examined on the merits.
Response to Arguments
Applicant's arguments filed 05/12/2020 have been fully considered but they are not persuasive:
With respect to made to claims 1, 8 and 13, Applicant argues that the reference of Lyles does not disclose cells not being subjected to in vitro expansion. Referring to Lyles’s paragraph [0056] and Examples 2-5, Applicant notices that in contrast Lyles focuses on in vitro culturing.
However, in  paragraph [0056] and Examples 2-5 Lyles teaches that graft is subjected to in vitro expansion, but not cells, as claimed. Therefore, cells of Lyles are 
Applicant further argues that Lyles does not disclose generating a single cell suspension containing tissue regenerating cells and spraying airborne droplets of said single cell suspension, since the only paragraph of Lyles ([0046]) where single cell suspension is mentioned does not disclose this limitation.
However, In paragraph [0018] Lyles expressly discloses the use of single cell suspension. Therefore, this limitation is considered as being met by the reference.
With respect to new limitation representing an electronically flow-controlled spray head, this limitation is taught by newly found reference of JP2007507317A. See the rejection in view of JP2007507317A below.
With respect to claims 2, 3, 6 - 13, 16 and 17, Applicant’s arguments are substantially identical to arguments discussed above.
Claim language interpretation
With respect to claims 1, 8 and 13, since no explanation for the term “closed sheet” is provided in the instant Specification, forming the closed sheet is interpreted as spraying cells onto a tissue scaffold or another material used to promote wound healing.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 9, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A (English translate).


Regarding claim 1, Lyles discloses a method for dispersing cells onto an area of a subject (Abstract, lines 1-2), the method comprising:
providing a device 10 (page 3, [0030], lines 1-2; fig. 1) including the air flowing with the velocity creating a vacuum (page 3, [0029], lines 1-3) that means the compressed gas source is necessarily  present in order to create the vacuum, 20 (page 3, [0030], line 6; fig. 1) that is considered as being flow-controlled, since it has a diameter controlling throughput of the head, in fluid communication with the compressed gas source through the air supply 22 (page 3, [0030], line 5; fig. 1), the spray head is capable of spraying the tissue regenerating cells (page 3, [0029], lines 1-3), wherein cells are autologous cells (page 2, [0014], line 3), i.e. cells obtained from the patient’s own cells by the virtue of definition of “autologous”, wherein cells are interpreted as not being subjected to in vitro expansion, since no in vitro expansion is mentioned by Lyles;

placing the single cell suspension (page 2, [0018], lines 3-4) in a container 12 (page 3, [0030], line 4; fig. 1) configured to be received by said device 10 (fig. 1), the container is in fluid communication with the spray head 20 (fig. 1);
mixing the single cell suspension with compressed air, since the spray is disclosed as being aerosol spray (page 3, [0029], line 3); and spraying airborne droplets of said treatment solution through the spray head (page 3, [0030], lines 5-10) directly onto the damaged tissue (Abstract, line 6) that means as single cells without forming a closed sheet (Abstract, line 6). 

    PNG
    media_image1.png
    464
    495
    media_image1.png
    Greyscale


	JP2007507317A teaches a system for delivering a substance to a body cavity (see Title), wherein the spray in controlled by the central controller (Abstract, lines 7-8), wherein the central controller is an electronic device (English translate, page 10, 2nd paragraph, lines 14-15).
	Since both Lyles and JP2007507317A belong to the same problem solving area, i.e. generating medical spray, it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the spray head of Lyles with the electronic controller, as taught by JP2007507317A in order to regulate all parameters such as pressure, flow and temperature, as motivated by JP2007507317A (English translate, page 5, 3rd paragraph, lines 13-15). 
Regarding claim 3, Lyles in view of JP2007507317A disclose the invention discussed above but do not expressly disclose the particular parameter of the generated treatment solution volume range.
Since the particular parameter of the generated treatment solution volume range affects the surface area intended to be treated, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the generated treatment solution volume range in order to cover desired surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).


Regarding claim 4, Lyles discloses the method, wherein the treatment solution is free of xenogenic serum, since it is disclosed as containing autologous serum (page 3, [0039], line 16) that contradicts to the presence of xenogenic serum, and wherein the autologous serum is a physiological electrolyte.
Regarding claim 8, Lyles discloses a device 10 (page 3, [0030], lines 1-2; fig. 1) for dispersing cells onto an area of a subject (Abstract, lines 1-2), the device comprising:
the air flowing with the velocity creating a vacuum (page 3, [0029], lines 1-3) that means the compressed gas source is present; and
a spray head 20 (page 3, [0030], line 6; fig. 1) suitable for spraying airborne droplets created by mixing compressed air with the single cell suspension (page 2, [0018], lines 3-4) (page 3, [0029], lines 1-3), wherein cells are autologous cells (page 2, [0014], line 3), i.e. cells obtained from the patient’s own cells by the virtue of definition of “autologous”, wherein cells are interpreted as not being subjected to in vitro expansion, since no in vitro expansion is mentioned by Lyles.
Lyles does not expressly disclose the spray being electronically flow-controlled.
	JP2007507317A teaches a system for delivering a substance to a body cavity (see Title), wherein the spray in controlled by the central controller (Abstract, lines 7-8), wherein the central controller is an electronic device (English translate, page 10, 2nd paragraph, lines 14-15).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Regarding claim 9, Lyles discloses the device comprising a container for receiving the suspension of cells (page 3, [0030], lines 3-4; fig. 1).
Regarding claim 13, Lyles discloses a method for dispersing cells onto an area of a subject (Abstract, lines 1-2), the method comprising:
generating a single cell suspension (page 2, [0018], lines 3-4) containing the tissue regenerating cells (page 3, [0030], line 7; fig. 1), wherein cells are autologous cells (page 2, [0014], line 3), i.e. cells obtained from the patient’s own cells, wherein cells are interpreted as not being subjected to in vitro expansion, since no in vitro expansion is mentioned by Lyles;
mixing the single cell suspension (page 2, [0018], lines 3-4) with compressed air, since it is the only way for the solution to be sprayed;
spraying airborne droplets of said treatment solution through the spray head (page 3, [0030], lines 5-10) directly onto the area (Abstract, line 6) that means as single cells without forming a closed sheet; and
controlling a flow of the airborne droplets sprayed onto the patient’s skin, since compressed gas is inherently produced by the gas pump that is a controlled device.
Regarding claim 14, Lyles discloses the method comprising storing the solution in a container 12 (page 3, [0030], line 4; fig. 1) capable of being sterilized.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A, and further in view of Lemelson (US 5,571,083).

Lemelson teaches the system for delivering cellular transplants, wherein the container is a syringe 113 (col. 8, line 45; fig. 3) having a plunger 114 (col. 8, line 47; fig. 3) that is a component configured to push the suspension out of the syringe, as required by claim 11.

    PNG
    media_image2.png
    150
    482
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Lyles/ JP2007507317A in the form of the syringe, as taught by Lemelson in order to supply medium to the tissue, as motivated by Lemelson (col. 8, lines 45-50). 

Claims 2, 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A, and further in view of Guirguis (US 5,139,031).
Lyles in view of JP2007507317A disclose the invention discussed above but do not expressly disclose the method/device comprising filtering the treatment solution. 
Guirguis teaches that it is known to provide filtering the cellular suspension in distribution of cells (See Col. 2, ln. 21-23) that reads on the filter is present.

Lyles in view of JP2007507317A and Guirguis do not expressly disclose the particular parameter of the number of cells range to be filtered.
Since the particular parameter of the number of cells range to be filtered affects the particular surgical procedure that depends on the particular disease to be treated, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the number of cells range to be filtered in order to provide the specific treatment for the specific clinical conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claims 5 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A, and further in view of Lemelson (US 5,571,083).
Lyles in view of JP2007507317A disclose the invention discussed above but do not expressly disclose the method comprising the step off measuring and controlling at least one of flow, pressure and temperature of said treatment solution through the spray head.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the method of Lyles/ JP2007507317A with the measuring and controlling a flow of the treatment liquid, as taught by Lemelson in order to provide the method with the automatic control over the procedure, as motivated by Lemelson (Abstract, lines 2-3).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A, and further in view of Hu et al. (US 6,020,196).
Lyles in view of JP2007507317A disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the method, wherein the container is a Luer-lock syringe.
Hu teaches a method for harvesting cells (Abstract, lines 1-3), wherein the Luer-lock syringe serves as a container for cells dissension (col. 6, lines 46-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Lyles/ JP2007507317A with the Luer-lock syringe, as taught by Hu in order to improve mechanical reliability of the connection between the system elements.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyles (US 20040219133) in view of JP2007507317A and Hu et al. (US 6,020,196), and further in view of Lemelson (US 5,571,083).
Lyles in view of JP2007507317A and Hu disclose the invention discussed above but do not expressly disclose the method, wherein mixing the treatment solution with compressed air includes motor-operated pushing of said treatment solution out of the syringe.
Lemelson teaches a method for delivering cellular material (Abstract, lines 1-2) comprising motorized pump (col. 5, lines 46-47) that provides motor-operated pushing of the treatment solution out of the syringe (col. 8, line 45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the method of Lyles/ JP2007507317A/ Hu with the motor-operated pushing of the treatment solution out of the syringe, as taught by Lemelson in order to provide automatic control over the procedure, as motivated by Lemelson (Abstract, lines 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781